Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-3, 5-6, 8-12, 14-19 and 21-24 are pending.

Claims 1-3, 5-6, 8-12, 14-19 and 21-24 are rejected below.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-19-21 has been entered.
 
Claim Objections
Claims 14 -16 are objected to for depending on a preceding claim, (i.e. claim 14 depends on claim 23). Claims should depend on previously presented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (U.S. PG Pub. 2016/0140307) in view of Lisogurski (U.S. PG Pub. 2010/0249540) in view of Bedel (U.S. PG Pub. 2018/0213944) in view of Delisle (U.S. PG Pub. 2018/0036544).



As to claim 1, Brosnan teaches a patient support apparatus comprising: a support surface adapted to support a patient (fig. 1); a first user interface mounted to the patient support apparatus and including a control for controlling movement of a component of the patient support apparatus[0069](fig. 56); a port for communicating with an external device [0077, 0082 – connection to external devices e.g. wired]; and a control system attached to the patient support apparatus (element 52), the control system in controlling the external device(fig. 8 element 176).  

Brosnan teaches most of the claimed invention, but fails to teach all of the claimed invention, specifically that the software is stored in the external device.  However, this is an obvious variation as taught by Lisogurski as follows:

As to claim 1, Lisogurski teaches an external device that is connected to a system and that the external device contains the drivers for itself [0015].

Therefore, it would have been obvious to one of ordinary skill in the art to combine the arts prior to the effective filing date. The motivation to combine is that Lisogurski 

As to claim 1, Brosnan fails to teach that the external device can be a thermal therapy device, a thermal therapy device adapted to pump temperature controlled fluid to a thermal pad wrapped around a portion of the patient’s body.  However, this is an obvious variation and is taught by Bedel as follows:

As to claim 1, Bedel teaches a thermal therapy device that can be connected to the bed controller and then used to supply temperature controlled fluid to a patient’s body. And the thermal therapy device including a second user interface including a second control for controlling an aspect of the thermal therapy device [0129](fig. 16). 

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the invention to include the teachings of Bedel into the system and methods of Brosnan in view of Lisogurski.  The motivation to combine is that Bedel teaches using thermal therapy can reduce local heat build up, which is known to cause pressure injuries in a patient’s tissue [0047].

The combination teaches a hospital bedside controller that controls a hospital bed.  The combination further teaches that a component can be coupled to a port and based on that determine if a software is needed and request said software to operate the component.  That software being stored on the component itself.  The combination fails 


As to claim 1, Delisle teaches to communicate with the thermal therapy device using a second communication protocol different from the first communication protocol such that the first user interface displays data from the device[0048, 0058].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Delisle into the combination.  The motivation to combine is that since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  In this example the attachment of a device to the bed controller and transferring the data to be displayed on the first display. 

As to claim 2, Lisogurski teaches wherein the port is a Universal Serial Bus (USB) port [0031].  




As to claim 6, Brosnan teaches wherein the control system is further adapted to perform at least one of: (1) display data from the external device on a display of the user interface, and (2) control an aspect of the external device in response to a second control of the user interface. [0112]  

As to claim 8, Brosnan teaches wherein the user interface includes a touchscreen and the software includes a menu icon that, when selected, displays data on the touchscreen generated from the external device[0114, 0147]].  

As to claim 9, Brosnan teaches further comprising: a second port for communicating with a second external device; and wherein the control system is adapted determine when the second external device is communicating with the second port, to determine what type of device the second external device is, and to determine if the patient support apparatus includes second software stored in the memory of the patient support apparatus for allowing the user interface to also act as a user interface for the second 

As to claim 10, Brosnan teaches wherein the control system is adapted to automatically request the second software from the second external device if the second software is not stored in the memory of the patient support apparatus (fig. 8).  

As to claim 11, Brosnan teaches wherein the second external device is one of the following: an electrical muscle stimulation device; a chair; a stretcher; a pressure mapping device adapted to detect interface pressure between the patient and the support surface; a voice-over-IP (VoIP) device adapted to allow the patient to aurally communicate with a person located remote from the patient support apparatus; a risk assessment device adapted to assess a risk factor for the patient; a camera; a microphone; a Deep Vein Thrombosis (DVT) pump; a vital sign sensor adapted to detect a vital sign of the patient; and an incontinence detection device[0082].  


As to claim 21, Brosnan teaches wherein the patient support apparatus is a bed comprising: a plurality of lifts adapted to raise and lower a height of the support surface[0069]; a plurality of siderails adapted to be moved between raised and lowered positions[0016]; an exit detection system adapted to issue an exit alert when the patient exits from the support surface[0021]; a first wireless transceiver adapted to wirelessly communicate with an access point of a local area network[0030]; and a second wireless transceiver adapted to wirelessly communicate with a nurse call system[0029].

As to claim 22, Bedel teaches wherein the control system is further configured to display at least one of the following on a display of the user interface: a patient target temperature received from the thermal therapy device, a measured patient temperature received from the thermal therapy device, or a fluid temperature received from the thermal therapy device of the temperature controlled fluid[0126].  



Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (U.S. PG Pub. 2016/0140307) in view of Lisogurski (U.S. PG Pub. 2010/0249540) in view of Bedel (U.S. PG Pub. 2018/0213944) in view of Delisle (U.S. PG Pub. 2018/0036544) in view of Panda (U.S. Pat. 9,430,723).

Brosnan, Lisogurski, Delisle and Bedel teaches most of the claimed invention, but fails to teach claim 5.  However, this is an obvious variation as taught by Panda as follows:


As to claim 5, Panda teaches the control system is further adapted to receive a software version identifier from the external device to automatically check to see if a later version exists for the external device by communicating with a network, and to automatically downloads the later version from a server on the network of the healthcare facility if the later version exists (col. 14 lines 8-19).

Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of Panda into the system and method of Brosnan, Lisogurski and Bedel the motivation to combine is that while peripheral software does not check to see whether it currently has the software, Panda ensures that software is present and the newest version possible (col. 14 lines 8-19).

Claims 12, 14, 16-19 and 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (U.S. PG Pub. 2016/0140307) in view of Bedel (U.S. PG Pub. 2018/0213944) in view of Delisle (U.S. PG Pub. 2018/0036544).

As to claim 12, Brosnan teaches patient support apparatus comprising: a support surface adapted to support a patient (fig. 1); a first user interface mounted to the patient support apparatus and including a first display and a control for controlling movement of a first component of the patient support apparatus [0082]; a port for communicating with a plurality of different types of external devices and an identifier from the device using a first communication protocol [0077, 0082 – connection to external devices e.g. wired] (fig. 8); and a control system attached to the patient support apparatus (element 52), the control system in communication with the user interface and the port [0127], the control system adapted to move the first component in response to the control being activated by a user[0082]; and to display a consolidated screen on the display including both data from the coupled external device and a display control adapted to cause, when activated, the display to display data from a second component of the patient support apparatus[0114, 0147].  

Brosnan teaches most of the claimed invention, but fails to teach that the port is connected to a thermal therapy device adapted to pump temperature controlled fluid to a thermal pad wrapped around a portion of the patient’s body. And wherein the data from the thermal therapy device includes at least one of the following: a patient
target temperature, a measured patient temperature, a fluid temperature of the temperature controlled fluid, or a flow rate of the temperature controlled fluid.

However, this an obvious variation as taught by Bedel as follows:

As to claim 12, Bedel teaches a thermal therapy device that can be connected to the bed controller and then used to supply temperature controlled fluid to a patient’s body and has a second display for displaying data about the thermal device[0129](fig. 16). And wherein the data from the thermal therapy device includes at least one of the following: a patient target temperature, a measured patient temperature, a fluid temperature of the temperature controlled fluid, or a flow rate of the temperature controlled fluid[0126].

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing data of the invention to include the teachings of Bedel into the system and methods of Brosnan.  The motivation to combine is that Bedel teaches using thermal therapy can reduce local heat build up, which is known to cause pressure injuries in a patient’s tissue [0047].

As to claim 12, Delisle teaches to and to subsequently communicate with the thermal therapy device using a second communication protocol different from the first communication protocol [0048, 0058].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Delisle into the combination.  The motivation to combine is that since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  In this example the attachment of a device to the bed controller and transferring the data to be displayed on the first display. 

As to claim 14, Brosnan teaches wherein the selected software module allows the user interface to display an external device control on the consolidated screen adapted to control an aspect of the external device[0112].  

As to claim 16, Brosnan teaches wherein the selected software module is transferred to a memory of the patient support apparatus from a location off-board the patient support apparatus[0146].  

As to claim 17, Brosnan teaches  a patient support apparatus comprising: a support surface adapted to support a patient (fig. 1); a user interface mounted to the patient support apparatus and including a display and a control for controlling movement of a component of the patient support apparatus (element 56); a scale system adapted to measure a weight of the patient[0069]; a first port for communicating with a first external device[0082]; a second port for communicating with a second mattress[0074, 0082]; and a control system attached to the patient support apparatus (element 52), the control system in communication with the user interface[0069], the scale system[0069], and the first and second ports[0082], the control system adapted to display on the display a screen for controlling the scale system and to move the component in response to the control being activated by a user[0069], the control system further adapted to display first, second, and third icons on the display when the first and second external devices are coupled to the first and second ports, respectively, wherein the control system is further adapted to display first data from the first external device on the display when the first icon is selected[0069], to display second data from the second external device on the display when the second icon is selected[0114], and to display scale data from the scale system when the third icon is selected[0069].  

As to claim 17, Bedel teaches a thermal therapy device that can be connected to the bed controller and then used to supply temperature controlled fluid to a patient’s body [0129](fig. 16).

Similar to claim 12 above, Delisle teaches the secondary protocol and displaying data from the thermal device on the bedside controller. 

As to claim 18, Brosnan teaches wherein the first and second external devices are manufactured by an entity different from a manufacturer of the patient support apparatus [0127 various manufacturers].  

As to claim 19, Brosnan teaches wherein the control system is adapted to automatically determine, when the first external device is initially coupled to the first port, if first software is stored in a memory of the patient support apparatus for allowing theApplicantStryker Corporation Serial No.15/996,037 Page7 display to display the first data, and if the first software is not stored in the memory of the patient support apparatus, the control system is configured to automatically request the first software from a server on a network of a healthcare facility (fig. 8).  
As to claim 23, Brosnan teaches wherein the control system is further adapted to receive a device type identifier when the device is coupled to the port[0127]; to select a software module based on the identifier; and to use the selected software module for communicating with and controlling the coupled device(fig. 8).  Bedel teaches that the device can be a thermal therapy device.   

.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (U.S. PG Pub. 2016/0140307) in view of Bedel (U.S. PG Pub. 2018/0213944)  in view of Delisle (U.S. PG Pub. 2018/0036544) in view of Panda (U.S. Pat. 9,430,723).

Brosnan in view of Bedel and Delisle teaches most of the claimed invention, but fails to teach claim 15.  However, this is an obvious variation as taught by Panda as follows:

As to claims 15, Panda teaches the control system is further adapted to receive a software version identifier from the external device to automatically check to see if a later version exists for the external device by communicating with a network, and to automatically downloads the later version from a server on the network of the healthcare facility if the later version exists (col. 14 lines 8-19).

Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of Panda into the system and method of Brosnan in view of Bedel and Delisle the motivation to combine is that while peripheral software does not check to see .

Response to Arguments
Applicant’s arguments, see pages 9-12 of the response, filed 10-19-21, with respect to the rejection(s) of claim(s) 1, 12, and 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bedel.


Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119